ORDER

PER CURIAM. •
The City of Pine Lawn appeals the trial court’s judgment awarding damages of $500,000 to Marqual. McGee in a negligence suit after McGee suffered injuries on the City’s premises. The City claims that the trial court abused its discretion by: (1) awarding McGee $469,857.31 in damages for pain and suffering and (2) admitting certain medical bills and records of McGee’s actual damages ($30,142.69) without authentication and evidence of reasonableness.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).